Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot because of the new ground of rejection. applicant argues that cited references failed to disclose wherein the series player is a user interface for providing the-content of the episode on the intelligent television; and while the episode is playing, providing a user-selectable device in the series player, wherein the user-selectable device enables a user to navigate to at least one of a next episode  and a previous episode in a play order of the  series relative to the episode.

However, Cordray  et al disclose a system that allows users to use a remote control to move from one episode to another episodes via a user interface  and episodes of  video contents can be displayed in specific order according to the inputs of the users and users are able to  pause or fast forward the presentation of an episode during playback  as disclosed in para.0089;0052; 0108; 0095-0096; 0110; 0119;0092;0046;0169.  This action is made final.
                                               Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3; 11; 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (US.Pub.20110167452) in view of Cordray(US.Pub.No.20120033950) and Naggar(US.Pub.No.20130332838) and Perlman (US.Pub.No.20110107220).

Regarding claim 1, Baumgartner et al disclose a method for providing one of two types of user interfaces a user interface in an intelligent television, the method comprising: receiving, by a processor of the intelligent television,  filter criteria(see fig.6 and fig.24 for different types of user interfaces; a user may control the control circuitry 106 using user input interface 118. The user input interface 118 may be any suitable user interface, such as a mouse, trackball, keypad, keyboard, touch screen, touch pad, voice recognition interface, remote control, etc,0098; for filtering out a desired digital television or music channel from a packetized digital data stream,0089;0156);

 providing a catalog view of one or more series associated with the filter criteria(in response to the user selecting the "VIDEO-ON-DEMAND" option 128 of FIG. 7 or pressing a VOD key on the remote control, the interactive television application may display a video-on-demand vendor selection screen, 0165; 0009; 0124; 0166; providing customizable video-on-demand menus using templates are provided, 0201; 0033);

 receiving a selection of a  series from the catalog view(When the user selects an option with highlight region 121 from menu screen 120, the user's selection may be described in information display region 136,0100; user may position highlight region 210 on an option 212 corresponding to a video-on-demand category of interest,0124; the user may position highlight 275 on top of NO option 277 and may press the OK key 84. If desired, other options such as series recording options, 0151).

But did not explicitly disclose in response to the selection of the series, determining  the  series includes a season;  in response to determining the series includes the  season, providing a digest view of the season;  receiving, via the digest view, a  selection of an episode of the  series; in response to the selection of the episode, playing the episode in a series player, wherein the series player is a user interface for providing the-content of the episode on the intelligent television; and while the episode is playing, providing a user-selectable device in the series player, wherein the user-selectable device enables a user to navigate to at least one of a next episode  and a previous episode in a play order of the  series relative to the episode, wherein the user-selectable device includes: an identification of the episode playing in the series player, wherein  a thumbnail representing the at least one of the next episode  and the previous episode, wherein: the thumbnail is an image associated with content of the at least one of the next episode  and the previous episode, and  the thumbnail is selectable to enable the user to navigate to the at least one of the next episode  and the previous episode. 

However, Cordray et al disclose in  response to the selection of the series, determining  the  series includes a season(the media guidance application may receive a user's instruction to create a series aggregation for this program. To create this series aggregation, the media guidance application may record episodes 1.1-1.11 in the manner in which the media guidance application records missed episodes (described below), 0012-0013; 0047; 0089-0090; option 702 may be the only option provided in display screen 700 (which may appear simply as an overlay) and may allow the user to select one of the pre-determined groupings of episodes, 0094;0012; series aggregation may be episodes from one or more seasons of a series, a user- or application-selection of episodes of a series, or any other desired group of episodes,0007 );

wherein the series player is a user interface for providing the-content of the episode on the intelligent television; and while the episode is playing, providing a user-selectable device in the series player, wherein the user-selectable device enables a user to navigate to at least one of a next episode  and a previous episode in a play order of the  series relative to the episode(see fig.8 and fig.10 having user interface for allowing users to navigate among previous episodes and future episodes; 0095-0096; 0110; 0119;0092;0089;0046);

wherein the user-selectable device includes: an identification of the episode playing in the series player(episode identification numbers, 0017;  0066- 0068).

It would have been obvious before the effective filing date of the claimed invention  to incorporate the teachings of Cordray to modify Baumgartner by introducing season of the video content for the purpose of  improving viewing experience with multiple episodes.

And Naggar et al disclose in response to determining the series includes the  season, providing a digest view of the season;  receiving, via the digest view, a  selection of an episode of the  series; in response to the selection of the episode, playing the episode in a series player(see fig.7B  and fig.7E displaying a digest view of multiple episodes of a season; the selected content item may include a television series with multiple seasons and/or episodes. A user may navigate through different episode listings to read about each episode and/or select an episode to view via one of multiple available providers. Assume a user selects an option (e.g., "more") to provide more details about a particular episode (e.g., Episode 3). The user's selection may cause cross-platform application 405 to present an information screen 720 for the selected episode, as shown in FIG. 7C. The information screen may provide listings/links to talent (e.g., cast and crew) associated with the selected episode,0065-0066).

It would have been obvious  before the effective filing date of the claimed invention  to incorporate the teachings of  Naggar to modify Baumgartner and Cordray  by introducing digest view of the video content for the purpose of displaying information related to multiple episodes to the users.

And Perlman et al disclose wherein  a thumbnail representing the at least one of the next episode  and the previous episode, wherein: the thumbnail is an image associated with content of the at least one of the next episode  and the previous episode, and  the thumbnail is selectable to enable the user to navigate to the at least one of the next episode  and the previous episode(the user may then navigate through the thumbnails and other user interface elements,0480;0489;0500;00504-0505;0484;0486;0492).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Perlman to modify Baumgartner and Cordray and Naggar by allowing users to navigate among episodes via  thumbnails for the purpose of improving viewing experience accordingly.

Regarding claim 2, Baumgartner et al disclose  wherein the series player includes a playback control(see fig.27; user may access the VOD listings screen by selecting an on-screen menu option on a suitable program guide menu, by pressing a dedicated button on a remote control, or by using other suitable user interface arrangements,0009; the user may use right or left cursor keys to navigate to other times (e.g., to direct the interactive television application to display appropriate screens of program listings 143 for different time periods),0105;0113).

Regarding claim 3, Baumgartner et al disclose  wherein the user-selectable device is associated with the playback control(user may access the VOD listings screen by selecting an on-screen menu option on a suitable program guide menu, by pressing a dedicated button on a remote control, or by using other suitable user interface arrangements,0009).

Regarding claim 11, Baumgartner et al disclose  an intelligent television system comprising: a memory operable to store video-on-demand (VOD) content; a processor in communication with the memory, the processor operable to execute a user interface application operable to: a receive filter criteria(see fig.6 and fig.24 for different types of user interfaces; a user may control the control circuitry 106 using user input interface 118. The user input interface 118 may be any suitable user interface, such as a mouse, trackball, keypad, keyboard, touch screen, touch pad, voice recognition interface, remote control, etc,0098; for filtering out a desired digital television or music channel from a packetized digital data stream,0089;0156;0097;0013);

provide a catalog view of one or more  series associated with the filter criteria(in response to the user selecting the "VIDEO-ON-DEMAND" option 128 of FIG. 7 or pressing a VOD key on the remote control, the interactive television application may display a video-on-demand vendor selection screen, 0165; 0009; 0124; 0166; providing customizable video-on-demand menus using templates are provided, 0201; 0033);

 receive a selection of a  series from the catalog view(When the user selects an option with highlight region 121 from menu screen 120, the user's selection may be described in information display region 136,0100; user may position highlight region 210 on an option 212 corresponding to a video-on-demand category of interest,0124; the user may position highlight 275 on top of NO option 277 and may press the OK key 84. If desired, other options such as series recording options, 0151 ).

But did not explicitly disclose in response to the selection of the series, determine  the  series includes one season; in response to determining the series includes the season, provide a  digest view of the season;  receive, via the digest view, a  selection of an episode of the television series; in response to the selection of the episode, play the episode in a series player, wherein the series player is a user interface for providing content of the episode on the intelligent television system; and while the episode is playing, provide a user-selectable device in the series player, wherein the user-selectable device enables a user to navigate to at least one of a next episode and a previous episode in a play order of the  series relative to the episode , wherein the user-selectable device includes: an identification of the episode playing in the series player, and a thumbnail representing the at least one of the next episode  and the previous episode, wherein:  the thumbnail is an image associated with content of the at least one of the next episode  and the previous episode of the  series, and wherein the thumbnail is selectable to enable the user to navigate to the at least one of the next episode  and the previous episode.

 However, Cordray et al disclose in response to the selection of the series, determine  the  series includes one season(the media guidance application may receive a user's instruction to create a series aggregation for this program. To create this series aggregation, the media guidance application may record episodes 1.1-1.11 in the manner in which the media guidance application records missed episodes (described below), 0012-0013; 0047; 0089-0090; option 702 may be the only option provided in display screen 700 (which may appear simply as an overlay) and may allow the user to select one of the pre-determined groupings of episodes, 0094;0012; series aggregation may be episodes from one or more seasons of a series, a user- or application-selection of episodes of a series, or any other desired group of episodes,0007 );

wherein the series player is a user interface for providing content of the episode on the intelligent television system; and while the episode is playing, provide a user-selectable device in the series player, wherein the user-selectable device enables a user to navigate to at least one of a next episode and a previous episode in a play order of the  series relative to the episode(see fig.8 and fig.10 having user interface for allowing users to navigate among previous episodes and future episodes; 0095-0096; 0110; 0119;0092;0089;0046);

 wherein the user-selectable device includes: an identification of the episode playing in the series player(episode identification numbers, 0017;  0066- 0068).

It would have been obvious before the effective filing date of the claimed invention  to incorporate the teachings of Cordray to modify Baumgartner by introducing season of the video content for the purpose of  improving viewing experience with multiple episodes.

And Naggar et al disclose in response to determining the series includes the season, provide a  digest view of the season;  receive, via the digest view, a  selection of an episode of the television series; in response to the selection of the episode, play the episode in a series player(see fig.7B  and fig.7E displaying a digest view of multiple episodes of a season; the selected content item may include a television series with multiple seasons and/or episodes. A user may navigate through different episode listings to read about each episode and/or select an episode to view via one of multiple available providers. Assume a user selects an option (e.g., "more") to provide more details about a particular episode (e.g., Episode 3). The user's selection may cause cross-platform application 405 to present an information screen 720 for the selected episode, as shown in FIG. 7C. The information screen may provide listings/links to talent (e.g., cast and crew) associated with the selected episode,0065-0066).

It would have been obvious  before the effective filing date of the claimed invention  to incorporate the teachings of  Naggar to modify Baumgartner and Cordray  by introducing digest view of the video content for the purpose of displaying information related to multiple episodes to the users.

And Perlman et al disclose a thumbnail representing the at least one of the next episode  and the previous episode, wherein:  the thumbnail is an image associated with content of the at least one of the next episode  and the previous episode of the  series, and wherein the thumbnail is selectable to enable the user to navigate to the at least one of the next episode  and the previous episode(the user may then navigate through the thumbnails and other user interface elements,0480;0489;0500;00504-0505;0484;0486;0492).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Perlman to modify Baumgartner and Cordray and Naggar by allowing users to navigate among episodes via  thumbnails for the purpose of improving viewing experience accordingly.

Regarding claim 16, it is rejected using the same ground of rejection for claim 11.


Claims 4-10; 12-15; 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (US.Pub.20110167452) in view of Cordray (US.Pub.No.20120033950) and Perlman (US.Pub.No.20110107220) and Naggar(US.Pub.No.20130332838)  and Gottfeld (US.Pub.No.20120262484).

Regarding claim 4,  Baumgartner and Cordray and Perlman and Naggar et al did not explicitly disclose wherein the playback control is in a footer.

However, Gottfeld et al disclose wherein the playback control is in a footer (see fg.6; Video bar 90 includes a video list 96 that displays a thumbnail list of recently recorded videos. When recording of the video is completed, the video is added to the foremost (left-most) position in video list 96. Video list 96 includes a forward icon 98(1) and a backward icon 98(2) that allow the user to scroll through the videos in the video list, 0053; 0055).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Gottfeld to modify Baumgartner and Cordray   and Perlman and Naggar by introducing progress bar or footer for the purpose of improving viewing experience of the users.

Regarding claim 5, Ueda Baumgartner and Cordray and Perlman and Naggar et al did not explicitly disclose wherein a first user-selectable device thumbnail for the previous episode is provided to a left of the playback control in the footer.

However, Gottfeld et al disclose wherein a first user-selectable device thumbnail for the previous episode is provided to a left of the playback control in the footer (see fig.6 to fig.12; Video bar 90 includes a video list 96 that displays a thumbnail list of recently recorded videos. When recording of the video is completed, the video is added to the foremost (left-most) position in video list 96. Video list 96 includes a forward icon 98(1) and a backward icon 98(2) that allow the user to scroll through the videos in the video list, 0053; 0059).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Gottfeld to modify Baumgartner and Cordray and Perlman and Naggar by introducing progress bar or footer for the purpose of improving viewing experience of the users.

Regarding claim 6,  Baumgartner and Cordray and Perlman and Naggar et al did not explicitly disclose   wherein a second user-selectable device thumbnail for the next episode is provided to a right of the playback control in the footer.

However, Gottfeld et al disclose wherein a second user-selectable device thumbnail for the next episode is provided to a right of the playback control in the footer (see fig.6 to fig.12; Video bar 90 includes a video list 96 that displays a thumbnail list of recently recorded videos. When recording of the video is completed, the video is added to the foremost (left-most) position in video list 96. Video list 96 includes a forward icon 98(1) and a backward icon 98(2) that allow the user to scroll through the videos in the video list, 0053; 0059).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Gottfeld to modify Baumgartner and Cordray and Perlman and Naggar by introducing progress bar or footer for the purpose of improving viewing experience of the users.

Regarding claim 7, Baumgartner and Perlman and Naggar and  Gottfeld et al did not explicitly disclose wherein the playback control includes selections to rewind the episode, forward the episode, play the episode, and pause the episode .

However, Cordray et al disclose wherein the playback control includes selections to rewind the episode, forward the episode, play the episode, and pause the episode (Users may also press a pause button during normal television viewing. When the pause button is pressed, the current television program is stored on the hard disk of digital video recorder 1602. When the user presses play, the recorded video may be played back. This arrangement allows the user to pause and to resume television viewing seamlessly,0169;0176).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Cordray  to modify Baumgartner and Gottfeld  and Perlman and Naggar by applying VCR technique or functions to episodes of video contents for the purpose of improving viewing experience accordingly.

Regarding claim 8, Baumgartner and Cordray and Naggar and  Gottfeld et al did not explicitly disclose wherein the first user-selectable device thumbnail includes a first image associated with content in the previous episode and the second user-selectable device thumbnail includes a second image associated with content in the next episode.

However, Perlman et al disclose wherein the first user-selectable device thumbnail includes a first image associated with content in the previous episode and the second user-selectable device thumbnail includes a second image associated with content in the next episode(the user may then navigate through the thumbnails and other user interface elements,0480;0489;0500;00504-0505;0484;0486;0492).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Perlman to modify Baumgartner and Cordray and Naggar and  Gottfeld by allowing users to navigate among episodes via  thumbnails for the purpose of improving viewing experience accordingly.

Regarding claim 9, it is rejected using the same ground of rejection for claim 8.

Regarding claim 10, Baumgartner and Cordray and Naggar and  Gottfeld et al did not explicitly disclose wherein selecting the first or second user- selectable device thumbnails begins a playback of the previous or next episode.

However, Perlman et al disclose wherein selecting the first or second user- selectable device thumbnails begins a playback of the previous or next episode(the user may then navigate through the thumbnails and other user interface elements,0480;0489;0500;00504-0505;0484;0486;0492).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Perlman to modify Baumgartner and Cordray and Naggar and  Gottfeld by allowing users to navigate among episodes via  thumbnails for the purpose of improving viewing experience accordingly.

Regarding claim 12,  Baumgartner et al disclose wherein the series player includes a playback control, wherein the user-selectable device is associated with the playback control(see fig.27; user may access the VOD listings screen by selecting an on-screen menu option on a suitable program guide menu, by pressing a dedicated button on a remote control, or by using other suitable user interface arrangements,0009; the user may use right or left cursor keys to navigate to other times (e.g., to direct the interactive television application to display appropriate screens of program listings 143 for different time periods),0105;0113).

But did not explicitly disclose wherein the playback control is in a footer.

However, Gottfeld et al disclose wherein the playback control is in a footer (see fg.6; Video bar 90 includes a video list 96 that displays a thumbnail list of recently recorded videos. When recording of the video is completed, the video is added to the foremost (left-most) position in video list 96. Video list 96 includes a forward icon 98(1) and a backward icon 98(2) that allow the user to scroll through the videos in the video list, 0053; 0055).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Gottfeld to modify Baumgartner and Cordray and Perlman and Naggar by introducing progress bar or footer for the purpose of improving viewing experience of the users.

Regarding claim 13, Baumgartner  and Naggar and  Perlman et al did not explicitly disclose wherein a first user-selectable device thumbnail for the previous episode is provided to a left of the playback control in the footer, wherein a second user-selectable device thumbnail for the next episode is provided to a right of the playback control in the footer, and wherein the playback control includes selections to rewind the episode, forward the episode, play the episode, and pause the episode.

However, Cordray et al disclose wherein the playback control includes selections to rewind the episode, forward the episode, play the episode, and pause the episode(Users may also press a pause button during normal television viewing. When the pause button is pressed, the current television program is stored on the hard disk of digital video recorder 1602. When the user presses play, the recorded video may be played back. This arrangement allows the user to pause and to resume television viewing seamlessly,0169;0176).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Cordray  to modify Baumgartner  and Perlman and Naggar by applying VCR technique or functions to episodes of video contents for the purpose of improving viewing experience accordingly.

And Gottfeld  et al disclose wherein a first user-selectable device thumbnail for the previous episode is provided to a left of the playback control in the footer, wherein a second user-selectable device thumbnail for the next episode is provided to a right of the playback control in the footer(see fg.6; Video bar 90 includes a video list 96 that displays a thumbnail list of recently recorded videos. When recording of the video is completed, the video is added to the foremost (left-most) position in video list 96. Video list 96 includes a forward icon 98(1) and a backward icon 98(2) that allow the user to scroll through the videos in the video list, 0053; 0055).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Gottfeld to modify Baumgartner and Cordray and Perlman and Naggar by introducing progress bar or footer for the purpose of improving viewing experience of the users.

Regarding claim 14, it is rejected using the same ground of rejection for claim 8.

Regarding claim 15, it is rejected using the same ground of rejection for claim 10.
Regarding claim 17, it is rejected using the same ground of rejection for claim 12.
Regarding claim 18, it is rejected using the same ground of rejection for claim 13.
Regarding claim 19, it is rejected using the same ground of rejection for claim 8.
Regarding claim 20, it is rejected using the same ground of rejection for claim 10.
                                                             Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425            

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425